Argued January 2, 1934.
Plaintiff was injured in an automobile accident while riding as a guest in a car owned and operated by defendant. In an action of trespass to recover damages she secured a verdict against him in the sum of $8,800. Defendant held a policy of liability insurance issued by the American Casualty Company, but five months after the accident and before the trial, the insurance company disclaimed liability under the policy on the ground of noncoöperation and refused to take part in the defense of the suit. An attachment sur judgment was issued and the casualty company named as garnishee. In the answers filed to the interrogatories, garnishee denied liability for the reason defendant had not rendered the reasonable and necessary coöperation provided for in the policy. This issue was tried before a jury which rendered a verdict for garnishee. A new trial was awarded and the jury again found for garnishee. Plaintiff appeals from judgment entered on the verdict.
It is apparent that the sole issue involved here is a question of fact which has been twice submitted to a jury and each time found in appellee's favor. Not only was there adequate testimony to support the jury's verdict, but, as stated by the learned judge of the court below, "It is difficult to review the evidence in this case without coming to the same conclusion as that reached by the jury." Appellant's contentions were submitted to the jury in a comprehensive and impartial charge which is free from reversible error, and we are concluded by the decision rendered. See Graham v. United States Fidelity  Guaranty Co., 308 Pa. 534.
All assignments of error are overruled and the judgment is affirmed. *Page 257